355 F.2d 502
JIM BARNETT MOTORS, INC., t/a Barnett Edsel Sales, Appellant,v.FORD MOTOR COMPANY, Appellee.
No. 22482.
United States Court of Appeals Fifth Circuit.
Jan. 27, 1966.

Willis J. Richardson, Jr., and Richardson & Doremus, Savannah, Ga., for Jim Barnett Motors, Inc. t/a Barnett Edsel Sales, appellant.
Robert M. Hitch, John E. Simpson, Savannah, Ga., J. Michael Guenther, Dearborn, Mich., Hitch, Miller, Beckmann & Simpson, Savannah, Ga., of counsel, for appellee.
Before GEWIN and BELL, Circuit Judges, and HUGHES, District Judge.
PER CURIAM:


1
The appellant (Barnett) sued the appellee (Ford) on a three count complaint arising out of a dealer and manufacturer's contract for the sale of Edsel automobiles in Savannah, Georgia.  In 1959, Ford discontinued production of the automobile because of poor public acceptance.  Appellants' three counts are grounded on the following: (1) The act relating to Automobile Dealer Suits Against Manufacturers, 15 U.S.C.A. Sections 1221-1225; (2) breach of constact; and (3) tort, counts two and three being based on Georgia law.  A copy of the contract is attached to the complaint.  Affidavits, interrogatories and answers were submitted in support of and in opposition to appellee's motion for summary judgment.  The District Court granted the motion and rendered summary judgment for Ford.


2
The underlying basis of each of appellant's claims is the termination of production of the Edsel automobile.  There is no dispute as to any material fact.  Our review of the record and the contentions of the parties convinces us that the trial court was correct in granting summary judgment.  See Kotula v. Ford Motor Company, 338 F.2d 732, 734 (8 Cir. 1964), cert. den. 380 U.S. 979, 85 S. Ct. 1333, 14 L. Ed. 2d 273 (1965); Globe Motors, Inc. v. Studebaker-Packard Corporation, 328 F.2d 645, 646 (3 Cir. 1964); Pierce Ford Sales, Inc. v. Ford Motor Company, 299 F.2d 425, 430 (2 Cir. 1962), cert. den. 371 U.S. 829, 83 S. Ct. 24, 9 L. Ed. 2d 66 (1962); Woodard v. General Motors Corporation, 298 F.2d 121, 127, 128 (5 Cir. 1962), cert. den. 369 U.S. 887, 82 S. Ct. 1161, 8 L. Ed. 2d 288, rehearing den. 370 U.S. 965, 82 S. Ct. 1584, 8 L. Ed. 2d 834 (1962); Associated Beverages Company v. P. Ballantine & Sons, 287 F.2d 261 (5 Cir. 1961); Atlanta Gas Light Company v. Newman, 88 Ga.App. 252, 76 S.E.2d 536 (1953).


3
The judgment is affirmed.